UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


LITTLE ROCK ELECTRICAL                
CONTRACTORS, INCORPORATED,
                        Petitioner,
                v.                           No. 01-2288

NATIONAL LABOR RELATIONS BOARD,
                      Respondent.
                                      
NATIONAL LABOR RELATIONS BOARD,       
                       Petitioner,
                v.
                                             No. 01-2437
LITTLE ROCK ELECTRICAL
CONTRACTORS, INCORPORATED,
                       Respondent.
                                      
          On Petition for Review and Cross-Application
                   for Enforcement of an Order
             of the National Labor Relations Board.
                          (11-CA-17399)

                      Argued: May 8, 2002

                     Decided: July 26, 2002

    Before MICHAEL, KING, and GREGORY, Circuit Judges.



Petition for review denied and cross-application for enforcement
granted by unpublished per curiam opinion.
2          LITTLE ROCK ELECTRICAL CONTRACTORS v. NLRB
                            COUNSEL

ARGUED: Judd Hudson Lees, WILLIAMS, KASTNER & GIBBS,
P.L.L.C., Seattle, Washington; Charles F. Mills, LITTLE ROCK
ELECTRICAL CONTRACTORS, Little Rock, Arkansas, for Little
Rock. Eric David Duryea, NATIONAL LABOR RELATIONS
BOARD, Washington, D.C., for Board. ON BRIEF: Arthur F.
Rosenfeld, General Counsel, John E. Higgins, Jr., Deputy General
Counsel, John H. Ferguson, Associate General Counsel, Aileen A.
Armstrong, Deputy Associate General Counsel, Charles Donnelly,
Supervisory Attorney, NATIONAL LABOR RELATIONS BOARD,
Washington, D.C., for Board.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Little Rock Electrical Contractors, Incorporated ("Little Rock")
petitions for our review of a September 2001 decision of the National
Labor Relations Board (the "Board"). Little Rock Electrical Contrac-
tors, Inc., Supplemental Decision and Order, 11-CA-17399 (Sept. 28,
2001) (the "Board Decision"). The Board Decision concluded that
Little Rock had violated the National Labor Relations Act (the "Act")
by, inter alia, refusing to consider or hire Union applicants because
of their actual or perceived Union affiliation. Because the Board
Decision is supported by substantial evidence, we deny Little Rock’s
petition for review and grant the Board’s cross-application for
enforcement.

                                 I.

  In its Decision of September 28, 2001, the Board agreed with its
Administrative Law Judge (the "ALJ") that Little Rock had dis-
            LITTLE ROCK ELECTRICAL CONTRACTORS v. NLRB                   3
criminatorily applied its hiring policy to exclude Union members, and
it ordered Little Rock to offer the discriminatees substantially equiva-
lent positions, subject to determinations of job availability and back-
pay liability.1 Little Rock disputes certain aspects of the Board
Decision, and it contends that it should have been permitted to litigate
the qualifications of the discriminatees before the ALJ.2 In order to
properly assess these claims, we must first review the procedural
background of this dispute, as well as its factual underpinnings.

                                    A.

   On July 23, 1997, the Board issued an unfair labor practices com-
plaint against Little Rock, alleging multiple violations of §§ 8(a)(1)
and 8(a)(3) of the Act in connection with the construction of a gam-
bling casino in western North Carolina.3 After preliminary proceed-
ings, the ALJ, in January 1998, conducted a hearing on the
complaint’s allegations. In his decision of October 16, 1998, the ALJ
found that Little Rock had pretextually applied its policies to avoid
hiring Union members. He also found that "Union applicants were
disregarded and were denied the opportunity to apply," rejecting as
"not credible and as pretextual the reasons advanced by [Little Rock]
for not hiring the discriminatees." Little Rock Electrical Contractors,
Inc., Decision, 11-CA-17399 (Oct. 16, 1998) at 7, 9 (the "ALJ Opin-
  1
     By use of the term "discriminatees" we refer collectively to the Union
members who were found in the Board Decision to have been discrimi-
nated against.
   2
     Specifically, Little Rock challenges subsection (e) of the Board Deci-
sion, which mandates that Little Rock cease and desist from "[r]efusing
to consider for hire or hire applicants for employment because of their
union affiliation or perceived union affiliation." Board Decision at 2.
   3
     Little Rock does not contest all the §§ 8(a)(1) and 8(a)(3) violations
found in the Board Decision; rather, it challenges only certain violations
of § 8(a)(3). An employer engages in an unfair labor practice in violation
of § 8(a)(3) if it "discriminat[es] in regard to hire or tenure of employ-
ment or any term or condition of employment to encourage or discourage
membership in any labor organization." 29 U.S.C. § 158(a)(3). If an
employer refuses to hire an applicant based on anti-union animus,
§ 8(a)(3) is violated. See Wright Elec. v. NLRB, 200 F.3d 1162, 1168 (8th
Cir. 2000).
4           LITTLE ROCK ELECTRICAL CONTRACTORS v. NLRB
ion"). On December 10, 1998, Little Rock filed exceptions with the
Board to the ALJ Opinion.

   On May 11, 2000, while Little Rock’s exceptions were pending,
the Board issued a related decision establishing a new framework for
analyzing claims involving a respondent’s discriminatory refusal to
consider or hire Union applicants. FES (A Division of Thermo
Power), 331 N.L.R.B. No. 20 (2000). The Board’s FES analysis
included a new factor, i.e., whether Union applicants were qualified
for the jobs for which they applied. On June 7, 2000, the Board
remanded the Little Rock proceeding to the ALJ for further consider-
ation in light of FES. Little Rock Electrical Contractors, Inc., Order
Remanding Proceeding to Administrative Law Judge, 11-CA-17399
(June 7, 2000) at 2. On remand, the ALJ filed a supplemental deci-
sion, concluding, inter alia, that an additional hearing to assess the
qualifications of the Union applicants was unnecessary. Little Rock
Electrical Contractors, Inc., Decision, 11-CA-17399 (July 26, 2000)
at 6 (the "ALJ Supplemental Opinion"). The ALJ Supplemental Opin-
ion also concluded that its first decision had fully satisfied the criteria
recognized by the Board in FES, and it reaffirmed the ALJ Opinion.

   Little Rock then filed exceptions with the Board to the ALJ Sup-
plemental Opinion. On September 28, 2001, the Board affirmed the
ALJ’s findings, and it adopted the ALJ’s proposed Order, with slight
modifications. In so doing, it observed that Little Rock had failed to
request litigation of the qualifications issue on remand, and it con-
cluded that FES did not "require[ ] a hearing on an issue that the
Respondent has not raised at any time subsequent to the issuance of
FES." Board Decision at 1. Little Rock now seeks our review of the
Board Decision, challenging certain of the Board’s § 8(a)(3) unfair
labor practice findings, and maintaining that it was entitled to a hear-
ing on the qualifications of the discriminatees. We possess jurisdic-
tion pursuant to 29 U.S.C. § 160(e).

                                    B.

  In 1996, the Tribal Council Gaming Enterprise of the Eastern Band
of Cherokee Indians (the "Tribe") contracted with Harrah’s N.C.
Casino Company, LLC, for the construction, staffing, and operation
of a gambling casino in Cherokee, North Carolina (the "Project").
           LITTLE ROCK ELECTRICAL CONTRACTORS v. NLRB                  5
Harrah’s then selected Rentenbach Constructors, Inc. ("Rentenbach")
as its general construction contractor on the Project, and Rentenbach
in turn selected Little Rock as its primary electrical subcontractor.

   Little Rock is a non-union electrical contracting company head-
quartered in Arkansas. In early November 1996, Paul Rhodes, the
Business Manager of Local 238 ("Local 238") of the International
Brotherhood of Electrical Workers (the "IBEW" or the "Union"),
learned that Little Rock had been awarded an electrical subcontract
for the Project. The IBEW’s Organizing Coordinator, Gary Maurice,
then contacted Little Rock’s executives, but was unsuccessful in an
effort to have the electrical work for the Project performed with
Union labor.

   One of the requirements of the subcontract between Rentenbach
and Little Rock was that, in hiring for the Project, preference was to
be accorded to Native Americans.4 To aid its subcontractors in reach-
ing this goal, Rentenbach scheduled a job fair, to be held on Decem-
ber 7, 1996, in Cherokee, North Carolina (the "Job Fair"). Rentenbach
required its subcontractors, including Little Rock, to attend the Job
Fair in order to receive application forms and speak with applicants.
Indeed, Rentenbach, by letter of November 25, 1996, specifically
advised Little Rock that "maximizing Indian participation is a require-
ment of this project. Your adherence to Indian preference policies,
and your participation in this Expo, are required as a condition of
your pending contract."5
   4
     The contract between the Tribe and Harrah’s required Rentenbach to
give preference to Native American contractors and labor "to the fullest
extent practicable." This preference was incorporated into the subcon-
tract between Rentenbach and Little Rock.
   5
     Rentenbach’s letter of November 1996 also mandated the use of pre-
printed Rentenbach application forms at the Job Fair, setting up a proce-
dure at a registration area where
      attendees will be asked to fill out the appropriate application
      (employment, subcontractor, or supplier). Applications will then
      be reviewed and the applicant referred to the appropriate craft
      tables set up for "mini interviews." We have already had applica-
      tions printed for use by your firm, copies of which are attached
      for your review.
The letter concluded, "[w]e trust that each of us will gain some valuable
information during the Expo as to labor and subcontractor/supplier avail-
ability."
6           LITTLE ROCK ELECTRICAL CONTRACTORS v. NLRB
   Although the Job Fair was initially intended to be for Native Amer-
icans only, Rentenbach soon became concerned that this limitation
might create legal problems. It therefore opened the Job Fair to the
general public, advertising in a Cherokee newspaper, and on the local
television cable channel, between November 22, 1996, and December
7, 1996. Additionally, Rentenbach faxed Local 238 a written notifica-
tion of the Job Fair, advising that it was being held to "interview[ ]
for construction opportunities for the . . . casino," and asking the
Local to "[p]lease plan to attend." Local 238 then notified other
IBEW Locals of the Job Fair, and it also solicited potential applicants
to attend.

   On December 7, 1996, approximately thirty-seven Union members
travelled to the Job Fair to apply for work in a "salting" process, i.e.,
they were seeking work on a non-union project for organizational pur-
poses. The Union members either wore clothing indicating their
Union affiliation, indicated their Union memberships on their applica-
tion forms, or both. Thirty-six of the Union members (the "Job Fair
Applicants") filled out the "Harrah’s Cherokee Casino Construction
Project Application for Employment," a Rentenbach-prepared form
(the "Job Fair Application"). After completing their applications, the
Job Fair Applicants were directed to the Little Rock table at the Job
Fair, where Little Rock’s Vice President, Willie Godwin, and its Proj-
ect Manager, Bobby Howell, were conducting "mini-interviews."
Godwin and Howell indicated to several of the Job Fair Applicants
that their applications would be kept on file for future hiring. Little
Rock then returned all of the Job Fair Applications to Rentenbach,
which kept them on file for future use by the subcontractors.

   According to Little Rock, it believed that the purpose of the Job
Fair was only to survey available Native Americans, and, as a conse-
quence, it did not take to the Fair either its own application forms or
copies of its hiring policy.6 According to Howell, Little Rock utilized
the Job Fair Applications only for the purpose of hiring Native Amer-
icans, disregarding the others. Little Rock did not, however, inform
the Job Fair Applicants that it would not consider their applications.
    6
   Little Rock also maintains that, pursuant to its hiring policy, it only
accepted job applications "when we [knew] there [were] jobs available,"
and that it refused to accept "group applications or photocopied forms."
            LITTLE ROCK ELECTRICAL CONTRACTORS v. NLRB                  7
Furthermore, it failed to advise them that, in order to properly apply
for employment, it would be necessary to submit additional job appli-
cations directly to Little Rock.

   Over two hundred persons attended the Job Fair, and a total of 177
employment applications were completed. Eighty of the applicants
were Native Americans, and thirty-six were the Job Fair Applicants.
As the Union members were leaving the Job Fair, a Rentenbach repre-
sentative provided the Local 238 Business Manager with blank Job
Fair Application forms and invited their completion by those unable
to attend the Job Fair, requesting that they be mailed back to her. For
the same purpose, the Rentenbach representative later gave blank Job
Fair Applications to the business managers of Locals 342 and 379.

   On December 26, 1996, the Union’s Organizing Coordinator, Gary
Maurice, sent Little Rock a letter that, inter alia, inquired whether the
Job Fair Applications were being considered by Little Rock. Because
Godwin and Howell had informed some IBEW members that the Job
Fair was only conducted as a courtesy to the Tribe, and because they
had told others "that the [Job Fair Applications] were valid applica-
tions for employment and would be valid for the entire project," ALJ
Opinion at 6, Maurice sought confirmation that these applications
were viable. He requested that "[i]f this is not true or if this procedure
has been changed, please notify us immediately." Little Rock failed
to respond to this inquiry, and the Job Fair Applicants were not noti-
fied that, in the absence of completing a separate Little Rock applica-
tion, they would not be considered for employment.

   In January 1997, Little Rock set up its construction trailer at the
Project and began interviewing and hiring applicants. At first, it
accepted job applications freely, but Howell soon posted a "not hir-
ing" sign on the door of the construction trailer. Howell’s procedure
for hiring was to identify probable hires and advise them to apply
within a two-hour window (usually on a weekend), during which he
covered the "not hiring" sign. During the hiring process, Union mem-
bers who travelled to the Project to seek employment were advised to
check instead with Rentenbach. Indeed, the Little Rock secretary at
its construction trailer informed Union members on at least three
occasions that its hiring procedure was to obtain employment applica-
tions from Rentenbach as they were needed. The ALJ found, how-
8           LITTLE ROCK ELECTRICAL CONTRACTORS v. NLRB
ever, that despite these representations, Howell (one of the secretary’s
supervisors) admitted that "the job fair applications were used solely
to hire native Americans." ALJ Opinion at 6.

   On January 16, 1997, the Business Manager of Local 238 mailed
twenty completed Job Fair Applications to Rentenbach, sending cop-
ies to Little Rock by certified mail.7 By letter of January 27, 1997,
Little Rock acknowledged receipt of the mailed applications, but it
advised Local 238 that "[w]e are not accepting applications at this
time," enclosing a copy of its hiring policy. At both the Job Fair and
thereafter, Little Rock refused to consider any direct employment
applications, sending applicants to Rentenbach or contacting pre-
approved potential hires to inform them when their applications
would be accepted.8

                                     II.

   We review the Board’s findings of fact only to assess whether they
are supported by substantial evidence in the record as a whole.9 See
    7
     The ALJ included Union member James Tolley in his list of those
applying by mail, but, on appeal, the Board was unable to locate his
application, nor is there evidence in the record regarding his status. Little
Rock did not challenge this finding before the Board and the issue of his
status is raised for the first time here. We need not consider this point,
however, in view of the mandate of section 10(e) of the Act that "[n]o
objection that has not been urged before the Board, its member, agent,
or agency, shall be considered by the court, unless the failure or neglect
to urge such objection shall be excused because of extraordinary circum-
stances." 29 U.S.C. § 160(e).
   8
     Little Rock also failed to hire Jamie D. Brown, the only applicant who
was both an enrolled Cherokee and a Union member, despite the fact that
he applied both at the Job Fair and at the Project. In fact, only twenty of
the seventy-three employees hired by Little Rock on the Project were
Native Americans. Little Rock did not hire any openly identified Union
members who applied at the Job Fair, who mailed their applications, or
who visited the Project to apply or reapply.
   9
     We review the Board’s determinations, rather than those of the ALJ,
because "[t]he Board, not the ALJ, is ultimately vested with the responsi-
bility for determining whether an unfair labor practice has been commit-
ted." Am. Thread Co. v. NLRB, 631 F.2d 316, 320 (4th Cir. 1980).
               LITTLE ROCK ELECTRICAL CONTRACTORS v. NLRB                  9
Universal Camera Corp. v. NLRB, 340 U.S. 474, 487-88 (1951). Sub-
stantial evidence is "such relevant evidence as a reasonable mind
might accept as adequate to support a conclusion." Consol. Diesel Co.
v. NLRB, 263 F.3d 345, 351 (4th Cir. 2001). Where the Board has
chosen between two possible views of the evidence, we cannot dis-
place that choice, even if we would have chosen otherwise in the first
instance. Universal Camera, 340 U.S. at 488. In reviewing legal con-
clusions, we defer to the Board’s interpretation of the Act "so long as
its reading is a reasonable one." Holly Farms Corp. v. NLRB, 517
U.S. 392, 409 (1996).

                                      III.

   In its petition for review, Little Rock challenges the Board’s deter-
mination that it refused to consider or hire applicants because of their
actual or perceived Union affiliation. It also contends that, pursuant
to the Board’s FES decision, it was entitled to a hearing before the
ALJ on the employment qualifications of the alleged discriminatees.10
We will examine each of these contentions under the FES framework.11
  10
      Little Rock also contends that the Board erred in finding that its hir-
ing practices were inherently destructive. Petitioner’s Br. at 1. The
Board, however, specifically declined to decide whether the hiring proce-
dures were inherently destructive, concluding instead that Little Rock’s
reasons for refusing to hire the Union members were pretextual. Thus,
there is no Board finding on inherent destructiveness for us to review.
   11
      The Board Decision also mandated that Little Rock cease and desist
from, inter alia:
       (a) Advising employees that the Respondent changed its hiring
       policy in order to avoid accepting employment applications and
       or hiring employees associated with the Union.
       (b) Promulgating and maintaining a rule prohibiting employees
       from discussing the Union while permitting the discussion of
       other nonwork related topics during working time.
       (c)   Advising employees that it is futile to support the Union.
       (d) Interrogating applicants for employment concerning their
       Union activities.
Board Decision at 2. Little Rock has not challenged the foregoing por-
tions of the Board Decision, which relate to violations of both §§ 8(a)(1)
10          LITTLE ROCK ELECTRICAL CONTRACTORS v. NLRB
   By its FES decision of May 11, 2000, the Board established a
three-part test to be utilized in the assessment of § 8(a)(3) refusal-to-
hire unfair labor practice claims. Pursuant thereto, the Board’s Gen-
eral Counsel is required to demonstrate: (1) that the respondent was
hiring, or had concrete plans to hire, when the alleged unfair labor
practices occurred; (2) that the applicants possessed the relevant expe-
rience or training; and (3) that anti-union animus contributed to the
decisions not to hire the job applicants. If this test is met, the burden
of proof shifts to the respondent, in this instance, Little Rock, to show
that it would not have hired the applicants in any event.

                                   A.

   Little Rock maintains that it cannot be found to have contravened
the first prong of FES. According to Little Rock, "[a]t the time of the
Job Fair, there were no openings for the Harrah’s Casino Project
because work had not yet commenced and [Little Rock] was confi-
dent it could staff the Project with its own people." Petitioner’s Br.
at 8. To the contrary, Little Rock expected to hire fifty electricians on
the Project, and it ultimately hired seventy-three electricians. Only
five or six of these electricians had worked for Little Rock previously.
Little Rock further asserts, however, that it could not have been hiring
for the Project because it had no contractual arrangement with Ren-
tenbach at the time of the Job Fair. This assertion borders on specious.
While its written contract with Rentenbach was not executed until
after completion of the Project, Little Rock has also maintained that
it only attended the Job Fair because it was contractually required to
do so. Petitioner’s Br. at 5, 8. In this circumstance, where Little Rock
has presented conflicting positions to the Court, the Board’s finding
that Little Rock had in fact been awarded the Project subcontract, and
that it intended to hire electrical workers when the Job Fair took
place, are amply supported by the evidence.

and 8(a)(3). And as Judge Hall succinctly observed several years ago,
"the Company cannot contest certain charges in a vacuum by not contest-
ing others. The unchallenged violations remain in the case, ‘lending their
aroma to the context in which the issues are considered.’" NLRB v.
Frigid Storage, 934 F.2d 506, 509 (4th Cir. 1990) (quoting NLRB v.
Clark Manor Nursing Home Corp., 671 F.2d 657, 660 (1st Cir. 1982)).
Because these findings are uncontested, we are obliged to enforce those
aspects of the Board Decision which relate to them. Id.
           LITTLE ROCK ELECTRICAL CONTRACTORS v. NLRB                 11
                                   B.

   The second prong of FES requires that the discriminatees possess
experience or training relevant to the announced or generally known
requirements of the employment positions, that the respondent did not
uniformly adhere to those requirements, or that the requirements
themselves were used as a pretext for discrimination. Little Rock con-
tends that, pursuant to FES, it was entitled to an evidentiary hearing
before the ALJ on the qualifications of the discriminatees. On
remand, however, Little Rock failed to request the ALJ to accord it
an opportunity to litigate these issues.

   Following the FES decision, the Board remanded this case to the
ALJ, with directions that it be reconsidered in light of FES, and with
the further directive that ALJ should reopen the record "if necessary."
Little Rock Electrical Contractors, Inc., Order Remanding Proceeding
to Administrative Law Judge, 11-CA-17399 (June 7, 2000) at 2.
When the ALJ invited the parties to address FES, Little Rock did not
seek to reopen the record, and it did not contend on remand that the
discriminatees were less qualified than the employees it had hired.
Rather, it confined its contentions to the existing record. The issue of
the qualifications of the discriminatees was thus not raised on remand
to the ALJ; it was only thereafter raised before the Board, which
refused to consider it. Board Decision at 1. Importantly, we find noth-
ing to suggest that reopening of the administrative record here would
have permitted Little Rock to demonstrate that the discriminatees
were unqualified. In these circumstances, we are unable to find an
abuse of discretion, because a refusal to reopen an administrative
record does not constitute an abuse of discretion "unless it clearly
appears that the new evidence would compel or persuade to a contrary
result." Reno Hilton Resorts v. NLRB, 196 F.3d 1275, 1285 n.10 (D.C.
Cir. 1999) (internal citation and quotation omitted); NLRB v. Amalga-
mated Clothing & Textile Workers Union, AFL-CIO, 662 F.2d 1044,
1045 (4th Cir. 1981).

                                   C.

  The final prong of the FES inquiry relates to whether anti-union
animus contributed to Little Rock’s decisions not to hire the discrimi-
natees. Little Rock maintains that its refusal to hire the discriminatees
12          LITTLE ROCK ELECTRICAL CONTRACTORS v. NLRB
at the Job Fair cannot be attributed to discrimination against the
Union, because it did not hire any non-Union, non-Native-American
applicants at the Job Fair. However, the Board agreed with the ALJ’s
finding that Little Rock’s "reasons for not hiring the discriminatees
were pretextual," Board Decision at 1, and this finding is supported
by substantial evidence.

   First, Little Rock failed to inform the Job Fair Applicants that it
was necessary for them to complete another job application form
before they would be considered for employment. Importantly, Little
Rock also failed to respond to the letter of Gary Maurice (the Union
Organizer) of December 26, 1996, setting forth his understanding that
the Job Fair Applications were in proper form and requesting immedi-
ate notification if they were not.12 Little Rock, in failing to respond
to this request, perpetuated a reasonable belief of the discriminatees
(1) that they had properly applied for employment with Little Rock
and, (2) that they were under consideration for jobs on the Project.
Moreover, when Union applicants visited the Project, they were
advised that Little Rock was not hiring — even when Little Rock
hired employees that very day. Such evidence amply supports the
Board’s finding that Little Rock manipulated its "neutral" hiring prac-
tices in order to exclude Union applicants from consideration. Given
the "aroma" created by such conduct, the record supports the Board’s
finding that the Union applicants were discriminated against.

   Little Rock engaged in similar anti-union discrimination in its
refusal to consider the mailed-in applications. Little Rock did not
indicate to the discriminatees that the mailed-in applications violated
its hiring policy. After receiving the group applications, Little Rock
informed Local 238, by letter of January 27, 1997, that "we are not
accepting applications at this time." In so doing, Little Rock furthered
its discriminatory efforts against Union applicants, misleading the dis-

  12
    Although neither the ALJ nor the Board chose to rely upon this letter
in connection with their decisions, we believe its contents to be pertinent.
And we are required to review the entire record in assessing whether the
Board Decision is supported by substantial evidence. Universal Camera
Corp. v. NLRB, 340 U.S. 474, 487-88 (1951).
           LITTLE ROCK ELECTRICAL CONTRACTORS v. NLRB                 13
criminatees into believing that the Job Fair Applications were valid
applications for Little Rock employment.13

                                  IV.

   Pursuant to the foregoing, we deny Little Rock’s petition for
review and grant the Board’s cross-application for enforcement.

                       PETITION FOR REVIEW DENIED AND
          CROSS-APPLICATION FOR ENFORCEMENT GRANTED
  13
    Despite the contractual preference for Native Americans and the
avowed purpose of the Job Fair to identify Native American applicants,
Little Rock refused to either interview or hire Jamie D. Brown, the only
Native American applicant who was also a Union member. Significantly,
Brown’s application to Little Rock indicated both that he was Native
American and that he was a member of the IBEW. In the context of Lit-
tle Rock’s other conduct on the Project, the Board was entitled to deter-
mine that Brown was discriminated against due to his Union affiliation.
Board Decision at 1 & n.3.